NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



ARNOLDO MELENDEZ,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-250
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed January 23, 2019.

Appeal from the Circuit Court for
Hillsborough County; Laura E. Ward,
Judge.

Arnoldo Melendez, pro se.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.


             Affirmed.


KHOUZAM, BLACK, and BADALAMENTI, JJ., Concur.